Title: To George Washington from Carl Friedrich Bahrdt, 12 March 1783
From: Bahrdt, Carl Friedrich
To: Washington, George


                        
                            
                                Halle im Magdeburgischen am 12ten Marz 1783
                            
                            Grosser, Vortreflicher Mann!
                            Erlauben Sie, daß ein Mann, Der den Ton des Hofes nicht kennt, die Sprache des Herzens mit Ihnen rede.
                                Schon längst strebte mein Wunsch dem Zeitpuncto entgegen, wo freyheit und friede mir einen Zutritt zu Ihnen eröfnen
                                würde. Ich betete fast täglich für Amerika’s Glük, und sehnte mich selbst in diesem Lande zu leben, wo der Mensch von
                                    Kopf und Thätigkeit seinen Wirkungskreiß erweitern und seine Kraft
                                Verbrauchen kan. Und mit diesen Gesinnungen komme ich jezt, nicht, einen unbedeutenden und
                                wirkunglosen Glückwunsch zur errungenen Freyheit anzubringen, sondern Ihnen zu sagen, daβ ich bereit bin, meine
                                Dienste den Vereinigten Staaten zu widmen.
                            Mich bewegt dazu nicht, was Tausende treibt—Ich bin in einem Alter von 41 Jahren—lebe auf einer blühenden
                                Universität—als Doctor Theologiæ—sehe als Schriftsteller die Achtung meines Publikums—als Docent den beifall meiner
                                Zuhörer—verdiene jährlich ohngefehr 1000 ch. bin von der wolthätigen Natur mit einem stets heiteren
                                und fröhligen Herzen ausgesteuert—bin Ehegatte und Vater—oder, welches zusammen genommen eben so
                                Viel ist, ich bin in einer Lage, in welcher nicht leicht jemand Europa zu verlassen, sich entschliessen wird. Ich
                                    trage mich also Ihnen, Vertreflicher Mann, aus ganz freyer Neigung an, welche nichts als eine
                                enthusiastische Liebe zur freyheit (die ich hier in mehrerlei Betracht Vermisse) und eine eben so schwärmerische Liebe
                                zu Ihnen und Ihrer Nation erwekt hat. Meine ganze freude ist Amerika’s Glük, mein Stolz
                                Washington’s Namen, und mein heissester Wunsch eine Gelegenheit, unter Ihrer Mitregentschaft einem Land nüzlich zu
                                werden, welches der volkommenste Staat werden kan und ja werden Verdient.
                            Und jezt ist, dünkt mich, der Zeitpunct, wo mehrere Kräfte, Vereinigt, bei Ihnen etwas grosses und
                                außerordentliches leisten können: weil zu allem, was die Glückseligkeit eines Staats bestimmt,
                                erst die Anlage gemacht wird.
                            Die vereinigten Staaten von Amerika haben jezt ein weit unübersehligeres feld an Geschäften vor sich, als
                                im Krieg. Nicht bloß Gesezgebung, Kommerz, finanzwesen und andre Gegenstände des Staats sind es, die ihre Kräfte
                                auffordern, sondern auch die Kultur and Veredlung der Nation durch Künste und Wissenschaften heischt ihre
                                Aufmerksamkeit und Vermehrt ihre Sorgen. Und an diesen letzten, Verehrungswürdigste Mann, wünschte ich Theil nehmen zu
                                können. Philosophie, Mathematik, Erziehungskunst, Geschichte und Sprachen, sind mein fach, in welchen ich mit warmer
                                Thätigkeit gedacht, gelesen, geschrieben und gearbeitet habe. Unter den römischen und griechischen Schriftstellern
                                fand ich die wahrste Nahrung für den Geist. Als minderes Verdienst rrechne ich mir die Kenntniß des
                                hebräischen, chaldäischen, syrischen, und samaritanischen Sprache an, weil diese nur dem gelehrten Theologen nüzen
                                können. Als Theolog bin ich aus der Klasse dererjenigen, welche eine aufgeklärte Vernunft als die reinste Quelle aller
                                nuzbaren Religions kentnisse ansehen und mehr das simple apostolische Christenthum als die neueren Zanktheologie
                                schäzen. Durch diese Kentnisse fühle ich mich in dem Stand gesezt, so wohl als Lehrer, als auch durch Schriften, vornehmlig
                                aber durch Anlegung und Mitausführung gemeinnüziger Plane zur Errichtung einer Universität und mehrerer hohen und
                                niederen Schulen, wie auch eines Prediger und Schulmeister-Seminariums, Ihrem Lande βersprießliche
                                Dienste zu leisten. Und ich wende mich deshalb an Sie, Vortreflicher Mann, mit der ehrerbietigsten bitte, mein
                                unterthäniges Anerbieten den Vereinigten Staaten vorzutragen und mir höchstderselben Entschluß
                                bekant zu machen.
                            Sollten die Bedingungen, unter welchen mich die Vereinigten Staaten zu sich zu berufen geruhen wollen,
                                meinen Wünschen entsprechen, so mache ich mich anheischig, wenn es verlangt wird, durch mein Ansehen, wenigstens einen
                                der angesehensten Rechtsgelehrten und Aerzte Deutschlands, nebst verschiedenen jüngeren Männern, die als Lehrer in
                                Kirchen und Schulen gebraucht werden können, wie nicht weniger einige vorzügliche Künstler und Handwerker dahin zu bringen,
                                Daß sie mir nach Amerika folgen. Alles, was Dazu erfordert wird, wäre Theils eine hinlängliche
                                Zusicherung der zum Unterhalt nötigen Einkünfte, Theils Veranstaltung zu einer geschwinden und bequemen Reise, (welche
                                ich im Merz 1784 anzutreten wünschte) und der dazu nöthigen Kosten.
                            Erfüllen Sie, Verehrungswürdigster Mann, meinen Wunsch, so werde ich allen meinen Eifer erschöpfen, den
                                Vereinigten Staaten meine Treue und Ihnen meinen innigsten Dank und diejenige unbegränzte Verehrung zu erproben, mit
                                welcher ich lebenslang seyn werde Ewr herrlichkeit unterthänig gehorsamste 
                            
                                Carl Friedrich Bahrdt
                                Doktor der Theologie auf derkönigl.
                                 Preußischen Universität Halle.
                            
                            
                                Ich habe von diesem Briefe eine gleichlautende Abschrift, auf einem andren Weg an Eur. Herrl.
                                    abgehen lassen, um gewiß zu seyn, daß wenigstens eine meiner beiden sicher eintreffen werde.
                            
                        
                        Translation
                            Great and Excellent Sir, March 12th 1783
                            Permit a person unacquainted with the Style of Courtly Addresses to speak to you the Language of the
                                heart. Long did I aspire after that moment when peace and liberty would procure me a free Access to You. My daily
                                Prayers were offered up to heaven for the Prosperity of America, & ardently did I long to live myself in a
                                Country, where a man of genius might extend the sphere of his activity and try the utmost reach of his talents. With
                                these Sentiments I approach Your Excellency—not with an intent of Paying You an unmeaning & trifling
                                Compliment on the Establishment of American Freedom; but to acquaint You, that I am ready to devote my Services to the
                                United States.
                            The motive for this step is with me not what it might be with thousand of others—I am of the Age of
                                Forty-One—established in a flourishing University—in the Character of Doctor of Divinity—enjoying as Author the Esteem
                                of my Public, and as Lecturer the Applause of my Auditory—earning a Yearly income of about one thousand
                                Dollars—endowed by Kind Nature with a cheerful temper and a contented heart—happy in the ties of a husband &
                                parent: A Situation which, viewed in its full extent, would hardly induce any other preson to form a resolution of
                                leaving Europe—My Offer, most excellent Sir, to you proceeds from the freest Inclination of my own heart, which could
                                derive from nothing but an enthusiastic love of liberty (the want of which in this Country I feel in many respects)
                                and as warm an attachment to You and Your Nation. All my Joy is the welfare of America, my pride the name of
                                Washington & my most fervent wish an opportunity, under Your Auspices, to be serviceable to a Country which
                                    may and ought to become the most perfect State.
                            And now that plans and foundations are laid for all what determines the happiness of a State, it is, in
                                my Opinion, the very moment, when various abilities, collected and united, may be Productive in Your Country of
                                something great and extraordinary.
                            The United States of America have a vaster Field before themselves than during the war. Not only
                                Legislature, Commerce, Finance, & other political Objects require their exertions, but also the Improving
                                & Ennobling of the Nation by the help of Arts and Sciences claim their Attention & increase their
                                Cares: To participate in these last is my wish. Philosophy, Mathematics, the Art of Education, History and Languages
                                are the departments in which I have actively employed my Thoughts, Studies & Labours. Among the Languages the
                                Roman & Greek have the preference with me as being more suited to my taste; an inferior merit claim, with me
                                the Knowledge of the Hebrew, Chaldaic, Syriac & Samaritan, they being only of use to the Professed Divine. With
                                respect to Theology I am of that Class who look upon an enlightened reason as the purest source of all useful
                                religious Knowledge, setting a higher value upon primitive plain Apostolic Christianity than all the modern
                                controversial Theology. By the help of these branches of knowledge I feel myself enabled to render Your Country
                                useful Services either as Teacher or Writer—but chiefly by the Assistance I might give in framing & executing
                                of plans of public utility for the Establishment of a University, Colleges & Schools, as well as of a Seminary
                                for Preachers and Schoolmasters. And for this purpose I address myself to Your Excellency, most respectfully
                                requesting You to present this my humble Offer to the United States and to acquaint me with their Resolution
                                thereupon.
                            If the Terms upon which the United States shall be pleased to call me into their Service, should answer
                                my wishes, I engage moreover, if required, to prevail upon one at least of the most Skillful men in Law &
                                Physic of established Reputation to accompany me to America: Also to bring over several Men of a younger Age who might
                                be usefully employed as Teachers in Churches and Schools; likewise some ingenious Artists and Mechanics. All what
                                would be required for this Purpose, is partly a sufficient Assurance of the Revenues necessary for their Support,
                                partly the taking of proper measures for providing a short and commodious passage (which for my part I should incline
                                to begin in March 1784) & the necessary Expenses thereof.
                            The Accomplishment of my Wish will prompt me to exert the utmost of my ability to prove to the United
                                States my Zeal and Fidelity, And to You, most Excellent Sir, in particular, my sincerest gratitude and the unbounded and
                                everlasting Veneration with which I am Your Excellency’s most obedient, and most humble Servant
                            
                                Carl Friedrich Bahrdt
                                Doctor of Divinity in his Prussian
                                Majy’s University Halle
                            
                        
                    